USCA4 Appeal: 21-6397      Doc: 36         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6397


        ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
        Kweli, a/k/a Justice,

                            Plaintiff - Appellant,

                     v.

        NP AMY ENLOE; NURSE LINDSEY HARRIS; NURSE KATHERINE W.
        BURGESS; UNKNOWN SCDC MEDICAL ADMINISTRATOR AT SCDC
        HEADQUARTERS; LLD B. JACOBS,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Cameron McGowan Currie, Senior District Judge. (0:19-cv-01953-CMC)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Robert Louis Garrett, Jr., Appellant Pro Se. David Allan DeMasters, DAVIDSON, WREN
        & DEMASTERS, Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6397         Doc: 36       Filed: 09/12/2022      Pg: 2 of 2




        PER CURIAM:

               Robert Louis Garrett, Jr., a South Carolina prisoner, seeks to appeal the district

        court’s order accepting the recommendation of the magistrate judge and dismissing without

        prejudice Garrett’s 42 U.S.C. § 1983 civil rights action for failure to prosecute. The district

        court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). The

        magistrate judge recommended dismissal for failure to prosecute because Garrett had not

        responded to Defendants’ summary judgment motion—despite being granted two

        extensions for doing so—and advised Garrett that failure to file timely, specific objections

        to the recommendation would waive appellate review of a district court order based on the

        recommendation. Garrett filed no objections.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Garrett has waived appellate review by

        failing to file objections to the magistrate judge’s recommendation after receiving proper

        notice. Accordingly, we affirm.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED



                                                      2